DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05262022 and 06/16/2022 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 25-36 of US Patent 11251923.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Please see the table below comparing the instant application 17651063 with US11251923.

Instant Application 17651063
US 11251923
81. (New) An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured to:
receive downlink control information (DCI) that indicates an allocated resource;


receive data;

generate a cyclically shifted sequence based on a scheduling request (SR) and feedback information corresponding to the data, wherein the cyclically shifted sequence is based on a first cyclic shift index when the SR is negative and a second cyclic shift index when the SR is positive, wherein the first cyclic shift index corresponds to a first cyclic shift distance of 0 from a reference cyclic shift index or a second cyclic shift distance of M/2 from the reference cyclic shift index, wherein the second cyclic shift index corresponds to a third cyclic shift distance of M/4 from the reference cyclic shift index or a fourth cyclic shift distance of 3M/4 from the reference cyclic shift index, wherein M=2π; and





transmit, via the cyclically shifted sequence, the SR and the feedback information jointly in the allocated resource within a symbol period of a slot, wherein the cyclically shifted sequence is one sequence of 2n+1 sequences in the symbol period, and wherein n is a quantity of one or more bits of the feedback information.


82. (New) The apparatus of claim 81, wherein the reference cyclic shift index is the first cyclic shift index.

83. (New) The apparatus of claim 81, wherein a subframe includes the slot.

84. (New) The apparatus of claim 81, wherein the cyclically shifted sequence is a sequence with one of a set of cyclic shifts of the base sequence, and wherein each sequence of the 2n+1 sequences is associated with one cyclic shift of the set of cyclic shifts.
25. An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory and configured to:

receive downlink control information (DCI) that indicates an allocated resource from a base station; 

receive data from the base station;

generate a cyclically shifted sequence that is cyclically shifted based on at least one of an acknowledgment (ACK) or negative ACK (NACK) for the received data and a scheduling request (SR), the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π; and 

transmit the cyclically shifted sequence in the allocated resource within a symbol period of a slot of a subframe to the base station, wherein the SR and the at least one of the ACK or the NACK are transmitted jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are transmitted in one sequence of 2n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n+1 cyclic shifts of the base sequence.


85. (New) The apparatus of claim 84, wherein the DCI indicates a second allocated resource of a physical downlink shared channel (PDSCH), and wherein, to receive the data, the at least one processor is configured to receive the data in the second allocated resource of the PDSCH.
26. The apparatus of claim 25, wherein the DCI further indicates a second allocated resource of a physical downlink shared channel (PDSCH) and wherein the data is received from the base station in the second allocated resource of the PDSCH.
86. (New) The apparatus of claim 84, wherein the set of cyclic shifts comprise a set of integer cyclic shifts, wherein a fifth cyclic shift distance between each of the set of cyclic shifts is equal to L divided by 2n+1, where L is a sequence length of each of the 2n+1 sequences.
28. The apparatus of claim 27, wherein the 2n+1 cyclic shifts comprise 2n+1 integer cyclic shifts, wherein a cyclic shift distance between each of the 2n+1 cyclic shifts is equal to L divided by 2n+1 where L is a sequence length of each of the 2n+1 sequences.
87. (New) The apparatus of claim 81, wherein the 2n+1 sequences comprise a first set of 2n sequences for the SR equal to a first value and a second set of 2n sequences for the SR equal to a second value.
29. The apparatus of claim 27, wherein the 2n+1 sequences comprise a first set of 2n sequences for SR equal to 0 and a second set of 2n+1 sequences for SR equal to 1.
88. (New) The apparatus of claim 87, wherein the feedback information includes acknowledgement (ACK) or negative ACK (NACK) information.
30. The apparatus of claim 29, wherein each of the first set of 2n sequences or each of the second set of 2n sequences indicates a different value of the at least one of the ACK or the NACK.
89. (New) The apparatus of claim 88, wherein each sequence of the first set of 2n sequences and each sequence of the second set of 2n sequences indicates respective ACK or NACK information.
30. The apparatus of claim 29, wherein each of the first set of 2n sequences or each of the second set of 2n sequences indicates a different value of the at least one of the ACK or the NACK.
90. (New) The apparatus of claim 88, wherein the first set of 2n sequences and the second set of 2n sequences are interlaced with respect to the cyclic shifts of the base sequence to maximize a mutual distance between each sequence in the first set of 2n sequences and each sequence in the second set of 2n sequences.
31. The apparatus of claim 29, wherein the first set of 2n sequences and the second set of 2n sequences are interlaced with respect to the cyclic shifts of the base sequence to maximize a mutual distance between each sequence in the first set of 2n sequences and each sequence in the second set of 2n sequences.
91. (New) The apparatus of claim 88, wherein the ACK or NACK information comprises bundled ACK or NACK information, wherein the bundled ACK or NACK information is produced by AND'ing first ACK or NACK information of the ACK or NACK information with second ACK or NACK information of the ACK or NACK information.
32. The apparatus of claim 29, wherein the at least one of the ACK or the NACK comprises a bundled ACK or NACK, wherein the bundled ACK or NACK is produced by AND'ing a first ACK or NACK with a second ACK or NACK of the at least one of the ACK or the NACK.
92. (New) The apparatus of claim 88, wherein, to transmit the SR and the feedback information jointly via the cyclically shifted sequence, the at least one processor is configured to transmit the SR and feedback information via the cyclically shifted sequence in a first resource block (RB) when the SR equals to 0 and in a second RB when the SR equals to 1.
33. The apparatus of claim 25, wherein the sequence is one sequence of a plurality of sequences and wherein the at least one processor is configured to transmit the at least one of the ACK or the NACK in one sequence of 2n sequences in the symbol period of a set of resource blocks (RBs), where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n cyclic shifts of the base sequence, wherein the one sequence is transmitted in a first RB of the set of RBs when the SR equals to 0 and the one sequence is transmitted in a second RB of the set of RBs when the SR equals to 1.
93. (New) The apparatus of claim 81, wherein, to transmit the SR and the feedback information jointly via the cyclically shifted sequence, the at least one processor is configured to transmit the SR and the feedback information jointly via the cyclically shifted sequence within three bits of uplink control information (UCI).
34. The apparatus of claim 25, wherein the at least one processor is configured to transmit the SR and the at least one of the ACK or the NACK jointly in the symbol period within three bits of uplink control information (UCI).
94. (New) The apparatus of claim 81, wherein, to transmit the SR and the feedback information jointly via the cyclically shifted sequence, the at least one processor is configured to transmit the SR in accordance with on-off keying (OOK).
35. The apparatus of claim 25, wherein the at least one processor is configured to transmit the SR using on-off keying (OOK) with a first sequence in a second resource allocated to a user equipment (UE) when the DCI is not received.
95. (New) A method of wireless communication performed by a user equipment (UE), comprising:
receive downlink control information (DCI) that indicates an allocated resource;
receive data;

generate a cyclically shifted sequence based on a scheduling request (SR) and feedback information corresponding to the data, wherein the cyclically shifted sequence is based on a first cyclic shift index when the SR is negative and a second cyclic shift index when the SR is positive, wherein the first cyclic shift index corresponds to a first cyclic shift distance of 0 from a reference cyclic shift index or a second cyclic shift distance of M/2 from the reference cyclic shift index,
wherein the second cyclic shift index corresponds to a third cyclic shift distance of M/4 from the reference cyclic shift index or a fourth cyclic shift distance of 3M/4 from the reference cyclic shift index, wherein M=2π; and




transmit, via the cyclically shifted sequence, the SR and the feedback information jointly in the allocated resource within a symbol period of a slot, wherein the cyclically shifted sequence is one sequence of 2n+1 sequences in the symbol period, and wherein n is a quantity of one or more bits of the feedback information.


96. (New) The method of claim 95, wherein the reference cyclic shift index is the first cyclic shift index.


97. (New) The method of claim 95, wherein a subframe includes the slot.

98. (New) The method of claim 95, wherein the cyclically shifted sequence is a sequence with one of a set of cyclic shifts of the base sequence, and wherein each sequence of the 2n+1 sequences is associated with one cyclic shift of the set of cyclic shifts.
1. A method of wireless communication for user equipment (UE), comprising:
receiving downlink control information (DCI) that indicates an allocated resource from a base station;
receiving data from the base station;


generating a cyclically shifted sequence that is cyclically shifted based on at least one of an acknowledgment (ACK) or negative ACK (NACK) for the received data and a scheduling request (SR), the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π; and 

transmitting the cyclically shifted sequence in the allocated resource within a symbol period of a slot of a subframe to the base station, wherein the SR and the at least one of the ACK or the NACK are transmitted jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are transmitted in one sequence of 2n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n+1 cyclic shifts of the base sequence.


99. (New) The method of claim 98, wherein the DCI indicates a second allocated resource of a physical downlink shared channel (PDSCH), and wherein receiving the data comprises receiving the data in the second allocated resource of the PDSCH.
2. The method of claim 1, wherein the DCI further indicates a second allocated resource of a physical downlink shared channel (PDSCH) and wherein the data is received from the base station in the second allocated resource of the PDSCH.
100. (New) The method of claim 98, wherein the set of cyclic shifts comprise a set of integer cyclic shifts, wherein a fifth cyclic shift distance between each of the set of cyclic shifts is equal to L divided by 2n+1, where L is a sequence length of each of the 2n+1 sequences.
4. The method of claim 3, wherein the 2n+1 cyclic shifts comprise 2n+1 integer cyclic shifts, wherein a cyclic shift distance between each of the 2n+1 cyclic shifts is equal to L divided by 2n+1 where L is a sequence length of each of the 2n+1sequences.
101. (New) The method of claim 95, wherein the 2n+1 sequences comprise a first set of 2n sequences for the SR equal to a first value and a second set of 2n sequences for the SR equal to a second value.
5. The method of claim 3, wherein the 2n+1 sequences comprise a first set of 2n sequences for indicating the SR equals to 0 and a second set of 2n sequences for indicating the SR equals to 1.
102. (New) The method of claim 101, wherein the feedback information includes acknowledgement (ACK) or negative ACK (NACK) information.
6. The method of claim 5, wherein each of the first set of 2n sequences or each of the second set of 2n sequences indicates a different value of the at least one of the ACK or the NACK.
103. (New) The method of claim 102, wherein each sequence of the first set of 2n sequences and each sequence of the second set of 2n sequences indicates respective ACK or NACK information.
6. The method of claim 5, wherein each of the first set of 2n sequences or each of the second set of 2n sequences indicates a different value of the at least one of the ACK or the NACK.
104. (New) The method of claim 102, wherein the first set of 2n sequences and the second set of 2n sequences are interlaced with respect to the cyclic shifts of the base sequence to maximize a mutual distance between each sequence in the first set of 2n sequences and each sequence in the second set of 2n sequences.
7. The method of claim 5, wherein the first set of 2n sequences and the second set of 2n sequences are interlaced with respect to the cyclic shifts of the base sequence to maximize a mutual distance between each sequence in the first set of 2n sequences and each sequence in the second set of 2n sequences.
105. (New) The method of claim 102, wherein the ACK or NACK information comprises bundled ACK or NACK information, wherein the bundled ACK or NACK information is produced by AND'ing first ACK or NACK information of the ACK or NACK information with second ACK or NACK information of the ACK or NACK information.
8. The method of claim 5, wherein the at least one of the ACK or the NACK comprises a bundled ACK or NACK, wherein the bundled ACK or NACK is produced by AND'ing a first ACK or NACK with a second ACK or NACK of the at least one of the ACK or the NACK.
106. (New) The method of claim 102, transmitting the SR and the feedback information jointly via the cyclically shifted sequence comprises transmitting the SR and feedback information via the cyclically shifted sequence in a first resource block (RB) when the SR equals to 0 and in a second RB when the SR equals to 1.
9. The method of claim 1, wherein the sequence is one sequence of a plurality of sequences and wherein the at least one of the ACK or the NACK are transmitted in one sequence of 2n sequences in the symbol period of a set of resource blocks (RBs), where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2n cyclic shifts of the base sequence, wherein the one sequence is transmitted in a first RB of the set of RBs when the SR equals to 0 and the one sequence is transmitted in a second RB of the set of RBs when the SR equals to 1.
107. (New) The method of claim 95, transmitting the SR and the feedback information jointly via the cyclically shifted sequence comprises transmitting the SR and the feedback information jointly via the cyclically shifted sequence within three bits of uplink control information (UCI).
10. The method of claim 1, wherein the SR and the at least one of the ACK or the NACK are transmitted jointly in the symbol period within three bits of uplink control information (UCI).
108. (New) The method of claim 95, transmitting the SR and the feedback information jointly via the cyclically shifted sequence comprises transmitting the SR in accordance with on-off keying (OOK).
11. The method of claim 1, wherein the SR is transmitted using on-off keying (OOK) with a first sequence in a second resource allocated to the UE when the DCI is not received.
109. (New) An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured to:

transmit downlink control information (DCI) that indicates an allocated resource for a user equipment (UE);

transmit data for the UE; and

monitor for a scheduling request (SR) and feedback information corresponding to the data in a cyclically shifted sequence in a resource allocated to the UE within a symbol period of a slot, wherein the cyclically shifted sequence is one sequence of 2n+1 sequences in the symbol period, wherein n is a quantity of one or more bits of the feedback information, wherein the cyclically shifted sequence is based on a first cyclic shift index when the SR is negative and a second cyclic shift index when the SR is positive, wherein the first cyclic shift index corresponds to a first cyclic shift distance of 0 from a reference cyclic shift index or a second cyclic shift distance of M/2 from the reference cyclic shift index, wherein the second cyclic shift index corresponds to a third cyclic shift distance of M/4 from the reference cyclic shift index or a fourth cyclic shift distance of 3M/4 from the reference cyclic shift index, wherein M=2π.
36. An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory and configured to:


transmit downlink control information (DCI) that indicates an allocated resource to user equipment (UE);

transmit data to the UE; and

monitor for a scheduling request (SR) and at least one of an acknowledgement (ACK) or a negative ACK (NACK) in a resource allocated to the UE within a symbol period of a slot in a subframe, the at least one of the ACK or the NACK being in response to the transmitted data, the SR and the at least one of the ACK or the NACK are indicated by a cyclically shifted sequence, the cyclically shifted sequence corresponding to a sequence that is cyclically shifted to indicate the SR and the at least one of the ACK or the NACK, the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 is has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π, wherein the SR and the at least one of the ACK or the NACK are received jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are indicated by one sequence of 2.sup.n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2.sup.n+1 cyclic shifts of the base sequence.
110. (New) A method for wireless communication performed by a base station, comprising:

transmitting downlink control information (DCI) that indicates an allocated resource for a user equipment (UE);

transmitting data for the UE; and

monitoring for a scheduling request (SR) and feedback information corresponding to the data in a cyclically shifted sequence in a resource allocated to the UE within a symbol period of a slot, wherein the cyclically shifted sequence is one sequence of 2n+1 sequences in the symbol period, wherein n is a quantity of one or more bits of the feedback information, wherein the cyclically shifted sequence is based on a first cyclic shift index when the SR is negative and a second cyclic shift index when the SR is positive, wherein the first cyclic shift index corresponds to a first cyclic shift distance of 0 from a reference cyclic shift index or a second cyclic shift distance of M/2 from the reference cyclic shift index, wherein the second cyclic shift index corresponds to a third cyclic shift distance of M/4 from the reference cyclic shift index or a fourth cyclic shift distance of 3M/4 from the reference cyclic shift index, wherein M=2π.
12. A method of wireless communication for a base station, comprising:


transmitting downlink control information (DCI) that indicates an allocated resource to user equipment (UE);

transmitting data to the UE; and

monitoring for a scheduling request (SR) and at least one of an acknowledgement (ACK) or a negative ACK (NACK) in a resource allocated to the UE within a symbol period of a slot in a subframe, the at least one of the ACK or the NACK being in response to the transmitted data, the SR and the at least one of the ACK or the NACK are indicated by a cyclically shifted sequence, the cyclically shifted sequence corresponding to a sequence that is cyclically shifted to indicate the SR and the at least one of the ACK or the NACK, the cyclically shifted sequence having a cyclic shift index corresponding to 0 or 6 when the SR is negative and a cyclic shift index corresponding to 3 or 9 when the SR is positive, the cyclic shift index including 12 values, wherein the cyclic shift index corresponding to 3 has a cyclic shift distance of M/4 from the cyclic shift index corresponding to 0, the cyclic shift index corresponding to 6 has a cyclic shift distance of M/2 from the cyclic shift index corresponding to 0, and the cyclic shift index corresponding to 9 has a cyclic shift distance of 3M/4 from the cyclic shift index corresponding to 0, where M=2π, wherein the SR and the at least one of the ACK or the NACK are received jointly in the symbol period, wherein the SR and the at least one of the ACK or the NACK are indicated by one sequence of 2.sup.n+1 sequences in the symbol period, where n is a number of bits of the at least one of the ACK or the NACK, the one sequence being a base sequence with one of 2.sup.n+1 cyclic shifts of the base sequence.9






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAMAMOTO et al. (US 20200205182 A1), describing TERMINAL AND COMMUNICATION METHOD
KIM et al. (US 20190356446 A1), describing UPLINK CONTROL INFORMATION TRANSMISSION METHOD AND DEVICE
Yang et al. (US 20130044653 A1), describing METHOD AND APPARATUS FOR TRANSMITTING CONTROL INFORMATION
Yang et al. (US 20120213187 A1), describing UPLINK CONTROL INFORMATION TRANSMISSION METHOD AND APPARATUS IN MULTICARRIER SYSTEM
Yang et al. (US 10355844 B2), describing Method And User Equipment For Sending Uplink Signal, And Method And Base Station For Receiving Uplink Signal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413